NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                     Argued June 3, 2009
                                     Decided June 4, 2009


                                             Before
                             FRANK H. EASTERBROOK, Chief Judge
                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08-4048
RAMONA JOLIVETTE,                                               Appeal from the United
    Plaintiff-Appellant,                                        States District Court for the
                                                                Western District of Wisconsin.
              v.
                                                                No. 07-cv-699-bbc
MICHAEL ASTRUE, Commissioner                                    Barbara B. Crabb, Chief Judge.
of Social Security,
       Defendant-Appellee.

                                              Order
   Ramona Jolivette’s application for Social Security disability benefits was denied ad-
ministratively, and again by an administrative law judge after a hearing. The district
court concluded that the ALJ’s decision is supported by substantial evidence. 2008 U.S.
Dist. LEXIS 79864 (W.D. Wis. Sept. 30, 2008).
     We affirm for substantially the reasons given by the district judge. Jolivette’s princi-
pal appellate argument—that the ALJ erred by failing to discuss Listing 1.04A—does not
tackle the district court’s observation that the ALJ discussed all elements of the Listing.
It is not necessary to cite a regulation by number; the agency’s obligation is to apply the
law to the facts, and this ALJ did so by covering each ingredient of Listing 1.04A.
    Jolivette also contends that the ALJ erred by failing to “qualify” the non-attorney
representative who accompanied Jolivette to the hearing. We may assume that this is
so; the representative was not a well-informed or effective advocate for Jolivette’s posi-
tion. Still, as the district court observed, Jolivette has not established any prejudice from
this omission. The ALJ developed the record independently rather than stopping with
the information that Jolivette’s representative offered. Jolivette does not contend that,
had the ALJ ejected the representative from the hearing, she would have asked for a
continuance in order to hire a lawyer or a better lay representative. Nor does Jolivette
No. 08-4048                                                                          Page 2

explain what a different representative could have done on her behalf that the ALJ did
not do at the actual hearing. Jolivette’s brief says that a better representative would
have alerted the ALJ to Listing 1.04A and ensured that the ALJ covered its require-
ments; since the ALJ did cover this subject, another hearing would be pointless. The
same can be said in response to Jolivette’s assertion that a better representative would
have called the ALJ’s attention to her psychologist’s conclusions.
   The district court’s lengthy opinion covers all of Jolivette’s other arguments.

                                                                                AFFIRMED